DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Election filed October 18, 2021.  Claims 
1-23 are pending, in which claims 20-23 are non-elected, with traverse.

Election/Restrictions
Applicant's election filed October 18, 2021 of Group II, claims 1,17-19  with traverse  is acknowledged.  The first traversal is mainly on the ground(s) that “…Claims 1-16 have been amended to recite ‘a quantum dot population’…”.   After reconsideration, Group I of claims 1-16 is regrouped into Group II of claims 1 and 17-19.  Accordingly, elected Group II include claims 1-19.  The second traversal is on the ground(s) that “…Claims 20-23 (belonging to Group III or Group IV) directly or indirectly depend on Claim 1…would not present a serious burden to the Examiner…”.   In response, this is not found persuasive because it is a very serious burden on the examiner and to the Office to search and examine the entire application for all groups of inventions. As already given an example in the restriction requirement, these Groups are distinct, in which it is clearly shown that the product as claimed can be made by another and materially different process for reasons as of record.  Applicant did not specifically point out the supposed errors of the given example in the restriction requirement.  Accordingly, searching and examination all of these distinct inventions would make serious burden on the examiner and to the Office.     
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper 
The requirement is still deemed proper and is therefore made FINAL.
 
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 112
Claim 19 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 19, the terms “the particle sizes” lack proper antecedent basis and indefinite.
 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,6-15,17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Asano et al (Article of “Colloidal Zn(Te,Se)/ZnS Core/Shell Quantum dots…”, Vol. 3, June 20 2018, pages 6703-6709).
Re-claim 1, Asano et al teaches a quantum dot population comprising a plurality of quantum dots, each of the quantum dots comprising zinc, tellurium, and selenium (page 6703 in the Abstract with drawing Figure for Zn(Te0.77Se0.23)/ZnS core/shell quantum dots) and not comprising cadmium (Abstract for “do not contain toxic cadmium” as cadmium-free), wherein a maximum luminescent peak of the quantum dots is present in a wavelength range of greater than about 470 nm (e.g. at about 535 nm in Abstract and drawing Figure in page 6703) and a quantum efficiency of the quantum dots is greater than or equal to about 10%, (page 6703, left column, last 10 lines; and para 6704, left column) and wherein each of the quantum-dots comprises a core comprising a first semiconductor nanocrystal and a semiconductor nanocrystal shell disposed on the core (page 6703 in the Abstract with drawing Figure for Zn(Te0.77Se0.23) for the core and ZnS for the shell of the quantum dots).  Re-claim 6, wherein the quantum dots comprising of Zn(Te0.77Se0.23)/ZnS  (page 6703 in the Abstract with drawing Figure for core/shell quantum dots) do not comprise manganese, copper, or a combination thereof.  Re-claim 7,  wherein the quantum dots comprising of Zn(Te0.77Se0.23)/ZnS  (page 6703 in the Abstract with drawing Figure for core/shell quantum dots) do not comprise a Group HI-V compound comprising indium or gallium.  Re-claim 8, wherein a maximum photoluminescent peak wavelength of the quantum dots  at about 535 nm (Abstract and drawing Figure in page 6703) is in a range of greater than or equal to about 480 nanometers and less than or equal to about 560 nanometers.  Re-claim 9, wherein the maximum photoluminescent peak of the quantum dots has a FWHM of less than or equal to about 40 nanometers (page 6703, left column, last 10 lines; and para 6707, right column and in the Conclusions).  Re-claim 10, wherein the quantum efficiency is greater than or equal to about 20% (page 6703, left column, last 10 lines).  Re-claim 11, wherein 0.77Se0.23) for the core and ZnS for the shell of the quantum dots).  Re-claim 12,  wherein the quantum dots comprises ZnTexSe1-x, wherein x is 0.77 which is greater than or equal to about 0.5 and less than or equal to about 0.9 (page 6703 in the Abstract with drawing Figure for Zn(Te0.77Se0.23) of the quantum dots).  Re-claim 11, wherein the semiconductor nanocrystal shell comprises at least ZnS and ZnSe (page 6703 in the Abstract with drawing Figure for ZnS as the shell of the quantum dots; and page 6703, right column, last 10 lines for ZnSe).  Re-claim 14, wherein the quantum dot has a Zinc Blende crystal structure in an X-ray diffraction analysis (para 6708, left column, in the section of Characterization).  Re-claim 15, wherein the quantum dot comprises an organic ligand including at least C18H35NH2,   C17H33COOH, etc. (para 6708, left column, lines 1-10).  Re-claim 17, wherein an average roundness of the plurality of the quantum dots is greater than or equal to about  0.70 (para 6705, right column, where the quantum dots having  core diameters of 4.3 ± 0.1 nm so that to provide an average roundness of about 0.97, e.g.  by 4.2nm / 4.3nm = 0.97  or 4.3nm / 4.4nm =0.97).  Re-claim 18, wherein an average size of the plurality of the quantum dots with dave of about 3.5 nm, 3.6 nm, 4.3 nm, etc. (as indicated in Figs 4a-4c, page 6706), which is greater than or equal to about 2 nanometers and less than or equal to about 50 nanometers, as claimed.  Re-claim 19, wherein a standard deviation (as indicated in Figs 4a-4c, page 6706) of the particle sizes of the plurality of the quantum dots is less than about 18% of an average size of the quantum dots (for examples, in Fig 4a, about 11.1% with a standard deviation of σ = 0.4 nm and an average size of 3.6 nm by calculating of 100%  x  (0.4 nm / 3.6 nm) = 11.1%).                                                                                                                                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Asano (Article of “Colloidal Zn(Te,Se)/ZnS Core/Shell Quantum dots…”, Vol. 3, June 20 2018, pages 6703-6709) taken with Schrier (2005/0214536), Aoki (6,288,285) and Ippen (2019/0390109).
Asano et al teach the quantum dot population, as applied to claims 1,6-15,17-19 above and fully repeated herein. 
Re-claims 2-4 : Asano et al already teach the quantum dot, but lacks mentioning about a mole ratio of tellurium to selenium (claims 2-3), and tellurium to zinc (claim 4).  
However, Asano teaches  (at page 6704, right column, Table 1) for the mole ratio of tellurium to selenium of about 0.50:0.18 (which is equivalent to about 2.7:1).    Schrier teaches (at Abstract, paragraphs 71-72, and at column 10) the mole ratio of tellurium to selenium less than 2.5:1 as claimed. Aoki teaches (in Table 1 at columns 9-10) the mole ratio of zinc to tellurium of about 1:1, which is greater than about 0.1:1.  Ippen teaches 9at para 146) the mole ratio of zinc to tellurium of between about 1:0.05 and 1:0.01
 The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention was made to provide the quantum dot  by selecting the portion of the prior art's ranges of mole ratio, as taught by Asano, Schrier, Aoki and Ippen, which is within and overlapping the range of applicant's claims, because of the desirability to provide the quantum dots having improved quantum efficiency, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Asano (Article of “Colloidal Zn(Te,Se)/ZnS Core/Shell Quantum dots…”, Vol. 3, June 20 2018, pages 6703-6709) taken with Bawendi (2006/0157720) or Ippen (2019/0390109).
Asano et al teach the quantum dot population, as applied to claims 1,6-15,17-19 above and fully repeated herein. 
Re-claim 5: Asano et al already teach the quantum dot, but lacks mentioning the quantum dot comprising aluminum, lithium or combination thereof
However, Bawendi teaches (at para 44,43-46) the quantum dot comprising aluminum.  Ippen teaches (at para 46-47,1) the quantum dot comprising lithium.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the quantum dots of   Asano by providing the quantum dots to include aluminum or lithium, as taught by Bawendi and Ippen, respectively, because these materials are alternatively employed in forming the quantum dots with high quantum efficiency. 
 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Asano (Article of “Colloidal Zn(Te,Se)/ZnS Core/Shell Quantum dots…”, Vol. 3, June 20 2018, pages 6703-6709) taken with Breen (2011/0245533).
Asano et al teach the quantum dot population, as applied to claims 1,6-15,17-19 above and fully repeated herein. 
Re-claim 16: Asano et al already teach the quantum dot, but lacks mentioning that the quantum dot is water insoluble.
However, Breen teaches (at paragraphs 31,123) that the quantum dot is water insoluble.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the quantum dots of  Asano et al by providing the quantum dots as water insoluble, as taught by Breen. This is because of the desirability to retain the shape and profile of the quantum dots in water.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822